BARROW, Justice.
I concur in the opinion of Chief Justice MURRAY in the reversal and rendition of the judgment of the trial court in this cause, for the reasons stated therein and the following additional reasons, except, however, that I do not concur in the statement that the first paragraph of Article 13.43a would seemingly authorize such contests under the provisions of Article 13.30. It is my opinion that the passage of the 1957 statute was intended to and did provide an exclusive remedy for the contest of primary elections for party offices and expressly provided the procedures, step by step, to be followed in such contests. The caption of the Act, the body of the Act, and the emergency clause so declare. Hence it is my opinion that the procedures provided for in Art. 13.43a are exclusive, and even if the Act is constitutional, which we do not hold, the procedures set forth therein must be strictly followed. 15-B Tex.Jur. p. 464, § 97.
It is my opinion further that the district court of Jim Wells County had no authority whatever to conduct the proceeding, for the reason that the language of the first paragraph, when properly construed, requires the proceeding to be brought in the county where the election was held, as provided in Section 2 of Article 13.30. Statutory provisions fixing venue in election contests must be followed. 29 C.J.S. Elections § 253, p. 367. See, also, Calverley v. Shank, 28 Tex.Civ.App. 473, 67 S.W. 434. If that is not true, then the contest of this Duval County election co,uld be filed and conducted in any county in the State and could proceed to a final determination without notice to the parties against whom the proceedings are brought. It is, therefore, my opinion that the so-called contest begun and filed in the District Court of Jim Wells County is void. Moreover, venue in the conduct of an election contest as provided in section 2, Article 13.30 is not a mere privilege that can be asserted or waived under the provisions of Article 1995, Vernon’s Ann.Civ.Stats., and particularly the privilege can not be asserted by the party who instituted the proceeding in . Jim Wells County, as was done in this case. Therefore, it is my opinion that the order of the court transferring the case from Jim Wells County to. Duval County, upon plea of privilege of Parr et al., is also void.
It is my opinion further that the contest filed by Parr et al., and each of them, in Duval County did not confer authority on that court, for the reason that it was not filed within the time and in the manner provided for in Article 13.43a, which is the exclusive statutory proceeding for such contests of primary elections for the offices of Precinct Chairman and County Chairman.
For the reasons aforesaid, I concur in the reversal and rendition of the judgment of the trial court in this cause. '■